FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NOELLE WAY,                             
                 Plaintiff-Appellee,
                v.
COUNTY OF VENTURA; ROBERT                     No. 04-55457
BROOKS; KAREN HANSON,
           Defendants-Appellants,              D.C. No.
                                            CV-01-05401-CBM
               and                              OPINION
ROBERT ORTIEZ, Ventura Police
Officer,
                         Defendant.
                                        
        Appeal from the United States District Court
            for the Central District of California
        Consuelo B. Marshall, Chief Judge, Presiding

                 Argued and Submitted
          December 8, 2005—Pasadena, California

                      Filed April 20, 2006

  Before: Pamela Ann Rymer and Kim McLane Wardlaw,
  Circuit Judges, and Edward C. Reed, Jr.,* District Judge.

                 Opinion by Judge Rymer;
               Concurrence by Judge Wardlaw




  *The Honorable Edward C. Reed, Jr., Senior United States District
Judge for the District of Nevada, sitting by designation.

                               4475
                  WAY v. COUNTY OF VENTURA                 4479


                         COUNSEL

Alan E. Wisotsky and Jeffrey Held, Law Offices of Alan E.
Wisotsky, Oxnard, California, for the defendants-appellants.

Earnest C.S. Bell, Law Offices of Earnest C.S. Bell, Ventura,
California, for the plaintiff-appellee.


                          OPINION

RYMER, Circuit Judge:

   We must decide whether Ventura County Sheriff Bob
Brooks and Deputy Karen Hanson are entitled to qualified
immunity for conducting a strip search with a visual cavity
inspection of Noelle Way during the booking process at a pre-
trial detention facility on a misdemeanor charge of being
under the influence of cocaine or methamphetamine in viola-
tion of California Health & Safety Code § 11550(a). This
requires us first to decide whether a strip search with a visual
cavity inspection can be justified based on Ventura County’s
blanket strip-search policy allowing such a search for
arrestees charged with any controlled substance offense
before placement in the general jail population. The district
court held that the search was unconstitutional, and we agree.
However, it was not clearly established at the time of Way’s
booking that strip searching persons arrested on drug charges
4480              WAY v. COUNTY OF VENTURA
is unreasonable. As the district court thought otherwise on this
issue, we reverse.

                               I

   On September 6, 2000, Ventura Police Officer Ortiz
encountered Way at her work place, the Red Cove Bar, where
she was a bartender. He observed that she had dilated pupils,
a rapid pulse rate, a nervous attitude and rapid speech. Based
on these observations, he suspected that she was under the
influence of cocaine or methamphetamine, a misdemeanor
violation of California Health & Safety Code § 11550(a), and
arrested her at 2:10 A.M. A blood sample taken from Way at
a hospital the night of the arrest revealed that the officer’s
suspicion was incorrect.

   Meanwhile, Ortiz took Way to Ventura County’s pretrial
detention facility for booking. The booking policy of the Ven-
tura County Sheriff’s Department provided for a visual body
cavity search of all persons arrested on fresh misdemeanor
drug charges. The search must be performed by a deputy of
the same sex as the detainee, and it involves no touching. The
person arrested was to be searched immediately upon book-
ing, without a waiting period for posting bail.

   Pursuant to the policy, Hanson sought and obtained her
supervisor’s approval to perform a body cavity search upon
Way. The sole justification was that Way had been arrested
for violating California Health & Safety Code § 11550(a).
According to Hanson, “the nature of the charges is viewed as
providing the reasonable suspicion required under the law to
perform a visual strip search.”

   The search involved a visual inspection of Way’s unclothed
body cavities, and it took place in a private room with only
Hanson present. Hanson directed Way to remove all her cloth-
ing. She then directed Way to remove her tampon and to tear
it and discard it in a wastebasket. Pursuant to the search pol-
                    WAY v. COUNTY OF VENTURA                       4481
icy, Way was required to “bend forward, spread the buttocks,
and cough to allow for a visual inspection of the anal area”
as well as to “spread her labia at the same time to allow a
check of the vaginal area.” The search yielded no contraband,
weapons or drugs.
   The booking process lasted 26 minutes, from 3:10 A.M. to
3:36 A.M. Within 20 minutes after the completion of the body
cavity search, Way learned the amount of her bail. She was
placed in a holding cell with five or six other women, where
she was allowed to make phone calls. She remained there for
several hours. She then posted bail, and was released without
entering the jail’s general population.
   Way brought this civil rights action under 42 U.S.C. § 1983
against Brooks and Hanson, as well as the County of Ventura,
alleging that they violated her civil rights under the Fourth
and Fourteenth Amendments by subjecting her to a body cav-
ity search following her arrest. The parties both filed motions
for summary judgment. The district court held that the search
violated Way’s constitutional rights because individualized
suspicion is required for arrestees who are not admitted to the
general jail population. It denied qualified immunity to
Brooks and Hanson on the basis of Giles v. Ackerman, 746
F.2d 614, 616-17 (9th Cir. 1984) (per curiam), overruled on
other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d
1037, 1040 n.1 (9th Cir. 1999) (en banc); Kennedy v. Los
Angeles Police Dep’t, 901 F.2d 702, 711 (9th Cir. 1990) (as
amended), implied overruling on other grounds recognized by
Act Up!/Portland v. Bagley, 971 F.2d 298, 301 (9th Cir.
1992); and Fuller v. M.G. Jewelry, 950 F.2d 1437, 1446 (9th
Cir. 1991), holding that a reasonable officer reviewing Ventu-
ra’s policy and the established law would have recognized
that the Sheriff Department’s policy was unconstitutional
because it did not further any legitimate penological interests.1
That ruling is the subject of this appeal.
  1
   Brooks and Hanson previously filed an appeal from the district court’s
order denying qualified immunity, which we dismissed as premature
because the court had not also determined whether Way’s constitutional
rights were violated. Way v. County of Ventura, 348 F.3d 808 (9th Cir.
2003).
4482                   WAY v. COUNTY OF VENTURA
                                      II

   We analyze qualified immunity using the two-step inquiry
set forth in Saucier v. Katz, 533 U.S. 194 (2001). The first
step of the Saucier analysis requires us to decide whether this
body cavity search violated Way’s constitutional rights. Id. at
201. If so, “the next, sequential step is to ask whether the right
was clearly established.” Id. For a right to be clearly estab-
lished, its contours “ ‘must be sufficiently clear that a reason-
able official would understand that what he is doing violates
the right.’ ” Id. at 202 (quoting Anderson v. Creighton, 483
U.S. 635, 640 (1987)). The protection afforded by qualified
immunity “safeguards ‘all but the plainly incompetent or
those who knowingly violate the law.’ ” Brewster v. Bd. of
Educ. of the Lynwood Unified Sch. Dist., 149 F.3d 971, 977
(9th Cir. 1998) (quoting Malley v. Briggs, 475 U.S. 335, 341
(1986)).

                                      A

   Brooks and Hanson argue that the visual body cavity search
violated no constitutional rights because Sheriff’s Department
officials are entitled to deference on jail security matters, and
their interest in securing this jail during the booking process
outweighs Way’s right to be free from a compulsory visual
inspection of her genitalia and anus. They also contend that
the Sheriff Department’s strip search policy complies with
state law as set out in California Penal Code § 4030.2 Way
  2
   California Penal Code § 4030(a) provides:
      The Legislature finds and declares that law enforcement policies
      and practices for conducting strip or body cavity searches of
      detained persons vary widely throughout California. Conse-
      quently, some people have been arbitrarily subjected to unneces-
      sary strip and body cavity searches after arrests for minor
      misdemeanor and infraction offenses. Some present search prac-
      tices violate state and federal constitutional rights to privacy and
      freedom from unreasonable searches and seizures.
                      WAY v. COUNTY OF VENTURA                           4483
responds that drug charges alone are insufficient to justify
such an extreme intrusion, where she was merely a misdemea-
nor arrestee charged with being under the influence of a con-
trolled substance, who was detained for only a few hours and
was never housed with the jail’s general population.

   [1] We assess the constitutionality of a search by balancing
“the need for the particular search against the invasion of per-
sonal rights that the search entails.” Bell v. Wolfish, 441 U.S.
520, 559 (1979). This requires us to weigh “the scope of the
particular intrusion, the manner in which it is conducted, the
justification for initiating it, and the place in which it is con-
ducted.” Id.

   [2] The scope of the intrusion here is indisputably a “fright-
ening and humiliating” invasion, even when conducted “with
all due courtesy.” Giles, 746 F.2d at 617. Its intrusiveness
“cannot be overstated.” Kennedy, 901 F.2d at 711; see also
Kirkpatrick v. City of Los Angeles, 803 F.2d 485, 489-90 (9th
Cir. 1986) (“[T]he fact that a strip search is conducted reason-
ably, without touching and outside the view of all persons
other than the party performing the search, does not negate

    It is the intent of the Legislature in enacting this section to protect
    the state and federal constitutional rights of the people of Califor-
    nia by establishing a statewide policy strictly limiting strip and
    body cavity searches.
Subsection (f) provides that “[n]o person arrested and held in custody on
a misdemeanor . . . offense, except those involving weapons, controlled
substances or violence . . . shall be subjected to a strip search or visual
body cavity search prior to placement in the general jail population” with-
out “reasonable suspicion based on specific and articulable facts to believe
such person is concealing a weapon or contraband, and a strip search will
result in the discovery of the weapon or contraband.” To conduct such a
search requires authorization of the supervising officer on duty, which
“shall include the specific and articulable facts and circumstances upon
which the reasonable suspicion determination was made by the supervi-
sor.” Cal. Penal Code § 4030(f).
4484                  WAY v. COUNTY OF VENTURA
the fact that a strip search is a significant intrusion on the per-
son searched . . . .” (citation omitted)); Thompson v. City of
Los Angeles, 885 F.2d 1439, 1446 (9th Cir. 1989) (“The feel-
ings of humiliation and degradation associated with forcibly
exposing one’s nude body to strangers for visual inspection is
beyond dispute.”).

  The parties agree that the search took place in a private
room, behind closed doors, with no one present but Way and
Hanson, and there is no issue about how it was conducted.

   This leaves the question whether the intrusion was justified.
We recognize the difficulty of operating a detention facility
safely, the seriousness of the risk of smuggled weapons and
contraband, and the deference we owe jail officials’ exercise
of judgment in adopting and executing policies necessary to
maintain institutional security. Wolfish, 441 U.S. at 546-47,
559. However, this does not mean that a blanket policy is con-
stitutionally acceptable simply by virtue of jail officials’ invo-
cation of security concerns. Giles, 746 F.2d at 616. Rather,
the policy must be “ ‘reasonably related’ to the [detention
facility’s] interest in maintaining security.” Kennedy, 901
F.2d at 713 (citing Wolfish, 441 U.S. at 540).

   [3] Brooks and Hanson failed to show any link between
their blanket strip search policy and legitimate security con-
cerns for detainees such as Way. See Giles, 746 F.2d at 617
(imposing burden on officials to demonstrate that security
interests warrant the serious invasion of privacy inflicted by
a strip search policy). They made only a conclusory submis-
sion that the purpose of the search protocol is “to provide
facility security and to ensure the inmate’s health and safety,”
and that inmates have “sometimes” ingested drugs to evade
detection. Nor did they adduce evidence of any deterrent
effect on persons such as Way who are spontaneously arrested
and detained temporarily at the facility for being under the influ-
ence.3 Cf. Wolfish, 441 U.S. at 559 (noting evidence in the
  3
    Counsel suggested at oral argument that the facility had experienced
difficulties since the district court’s ruling in this case, but the record con-
tains no evidence of whatever they might be.
                  WAY v. COUNTY OF VENTURA                 4485
record documenting detainees’ attempts to secrete money,
drugs, weapons and other contraband in body cavities). In
effect, they ask us to take security implications on faith. This
we cannot do. See Kennedy, 901 F.2d at 713 (declining to
accept the Los Angeles Police Department’s justification for
a blanket strip search policy as it rested only on assumptions
and societal judgments without documentation of risk).

   Brooks and Hanson maintain that all drug offenses inher-
ently heighten security concerns because of the risk that per-
sons arrested on drug charges will bring drugs with them.
Perhaps with respect to other types of drug offenses — about
which we express no opinion — but the record shows us noth-
ing about this jail (or any other jail’s) experience with those
arrested on § 11550(a) charges. We do not disagree that in
some cases, the charge itself may give rise to reasonable sus-
picion; indeed, we so held in Thompson, where the felony
charged was grand theft auto and the offense was “sufficiently
associated with violence to justify a visual strip search.” 885
F.2d at 1447. We have also been careful to distinguish
charges that involve drugs and contraband as well as violence
when invalidating blanket strip search policies applied in
other contexts. See Kennedy, 901 F.2d at 716 (holding uncon-
stitutional a strip search policy applied to person arrested for
stealing a roommate’s belongings, observing that “[n]o weap-
ons, no drugs, no contraband, no violent acts of any kind were
involved”); Giles, 746 F.2d at 618 (declaring unconstitutional
a policy requiring that all persons booked on minor traffic
offenses be strip searched, while noting that the “offense was
minor and was related neither to drugs nor to weapons”).
However, we have never said that all offenses of any particu-
lar nature support reasonable suspicion. To the contrary, the
charge in Kennedy was for grand theft as it was in Thompson,
but we held that a strip search policy was unconstitutional as
applied to Kennedy because the grand theft charge there arose
out of an ordinary disagreement that did not in itself pose a
threat of violence in jail.
4486                 WAY v. COUNTY OF VENTURA
   [4] We cannot see how the charge of being under the influ-
ence of a drug necessarily poses a threat of concealing (and
thereby using or trafficking) additional drugs in jail during the
limited time between booking and bail, or booking and place-
ment in the general population. If not, it was unreasonable to
assume that Way harbored drugs in some cavity or other.4
“Reasonable suspicion may be based on such factors as the
nature of the offense, the arrestee’s appearance and conduct,
and the prior arrest record.” Giles, 746 F.2d at 617. Way was
under the control of the arresting officer from the time she
was taken into custody at work until booking. The officer per-
ceived no indication that she was carrying drugs or contra-
band. Compare, e.g., People v. Wade, 208 Cal. App. 3d 305,
306-07, 256 Cal. Rptr. 189, 190-91 (Cal. Ct. App. 1989)
(holding that a body cavity search was justified by the arrest-
ing officers’ observation of the suspect apparently trying to
put something beneath his waistband). Hanson conducted a
pat down search before obtaining permission for the visual
cavity search, and it turned up nothing.5 Way was held with
several other detainees, but was not in the facility for long and
was never put into the general jail population. See Fuller, 950
F.2d at 1448 (“In determining the constitutionality of strip
searches of arrestees, courts have distinguished between
searches of detainees who were simply awaiting bail, and
searches conducted on inmates admitted or about to be admit-
ted to the general jail population.”); Ward v. County of San
Diego, 791 F.2d 1329, 1333 (9th Cir. 1986) (“In most
  4
     We have no occasion to comment on any other kind of drug offense,
which may have different characteristics that might lead to a different
analysis on a different record. See, e.g., United States v. Gonzalez-Rincon,
36 F.3d 859, 861, 864 (9th Cir. 1994) (discussing narcotics smuggler who
carried 73 balloons of cocaine in her rectum and alimentary canal).
   5
     At argument, counsel suggested that LSD, for example, can be smug-
gled on postage stamps or the like that are not readily discoverable during
a pat down search. However, there is no evidence to this effect in the
record and it is not self-evident that cocaine or methamphetamine (which
is what Way was suspected of being under the influence of) are routinely
concealed in this way.
                  WAY v. COUNTY OF VENTURA                  4487
instances the unreasonableness of a strip search conducted
prior to an [own recognizance] release determination is
plain.”). In these circumstances, we conclude that an arrest for
being under the influence of a drug does not supply reason-
able suspicion that drugs are concealed in a bodily cavity.

   [5] As there is no evidence that security concerns require
strip searching all arrestees on all drug offenses before place-
ment in the general jail population, and none that all persons
arrested for being under the influence of a drug are likely to
have concealed more drugs in a bodily cavity, the Sheriff
Department’s blanket policy cannot be a proxy for reasonable
suspicion. There was no individualized suspicion that Way
concealed drugs in a bodily cavity. Therefore, subjecting her
to a strip search with visual cavity inspection offended her
constitutional right to be free of an unreasonable search.

                               B

   [6] Having determined that Way’s constitutional rights
were violated, the remaining question is whether it was
clearly established at the time of the search that the search
was unconstitutional. See Saucier, 533 U.S. at 201. “If the law
did not put [Brooks and Hanson] on notice that [their] conduct
would be clearly unlawful, summary judgment based on qual-
ified immunity is appropriate.” Id. at 202.

   [7] We had held prior to Way’s search that performing a
strip search with visual cavity inspection before determining
whether the person was eligible for release on his own recog-
nizance could not be justified based on a blanket policy of
subjecting all minor offense arrestees to a strip search, Ward,
791 F.2d 1329; that a visual body cavity search of a person
arrested on an offense that did not involve violence could not
be justified by a blanket policy of subjecting all those arrested
for felonies to such a search, Kennedy, 901 F.2d 702; and that
a strip and body cavity search of all felony arrestees could not
be justified based on the jail’s blanket search policy regard-
4488              WAY v. COUNTY OF VENTURA
less of the crime with which they were charged, Fuller, 950
F.2d 1437. However, we had never previously addressed the
constitutionality of a body cavity search policy premised on
the nature of this or any other drug offense. More importantly,
we had held that the nature of the offense alone may provide
reasonable suspicion, Thompson, 885 F.2d at 1447, and twice
pointed to charges involving drugs, contraband and violence
as the kind of offense that might give rise to reasonable suspi-
cion. Kennedy, 901 F.2d at 716; Giles, 746 F.2d at 618. In
these circumstances, we cannot conclude that a reasonable
officer would necessarily have realized that relying on a
Department policy that excepted arrestees being held on con-
trolled substance offenses from the general prohibition on
strip searches, and subjecting Way to a strip search with
visual cavity inspection pursuant to it, was unconstitutional.

   The district court came to a different conclusion by analogy
to the Tenth Circuit’s decision in Foote v. Spiegel, 118 F.3d
1416 (10th Cir. 1997). There, a highway patrol officer
arrested Foote for being under the influence of marijuana. Id.
at 1420. She was strip searched when booked at the county
jail and was released without being placed in the general jail
population. Id. at 1421. The court held that the search was
unconstitutional, and that the officers were not entitled to
qualified immunity. However, Foote’s qualified immunity
analysis turned on the fact that before the Foote search was
conducted, Cottrell v. Kaysville City, 994 F.2d 730, 734-35
(10th Cir. 1993), clearly established that merely being
arrested for driving under the influence of drugs does not jus-
tify a strip search. Foote, 118 F.3d at 1421. Our law was not
so clear (until now), hence our reluctance to hold Brooks and
Hanson personally liable for damages.

  [8] We therefore conclude that subjecting Way to a strip
search with visual cavity inspection during the booking pro-
cess on a misdemeanor charge of being under the influence of
a drug was not justified by the jail’s blanket policy of strip
searching all those arrested on charges involving a controlled
                  WAY v. COUNTY OF VENTURA                 4489
substance. Undocumented security needs of the jail facility do
not outweigh the invasion of Way’s personal rights. Nor is
such an intrusive search warranted solely on account of the
nature of the charge in this case, as being under the influence
of a drug does not necessarily indicate that the person has
concealed more drugs in a body cavity. This said, a reason-
able official in the position of Brooks and Hanson would not
have understood that following the jail’s policy violated
Way’s rights because the unconstitutionality of the search
they conducted was not clearly established at the time.

  AFFIRMED IN PART; REVERSED IN PART.



WARDLAW, Circuit Judge, concurring:

   I concur with all but part B of the well-written majority
opinion. I depart from the majority because I believe that at
the time of Way’s body cavity search, the Fourth Amendment
principles governing blanket searches prohibited strip and
body cavity blanket searches and required individualized rea-
sonable suspicion based on specific and articulable facts
before such a search could be conducted on a misdemeanor
arrestee. I particularly disagree with the majority’s parsimoni-
ous approach to the analysis of our precedent, which focuses
on the application of clearly established Fourth Amendment
principles to each penal code section we have addressed and
not on the well-established principles themselves. The fact of
the matter is that Ventura County had an unconstitutional
blanket strip search policy which permitted such searches
based upon no specific, articulable facts at all—a policy we
have repeatedly held unconstitutional. I cannot go so far as to
say that under the circumstances the individual officers acted
objectively unreasonably, however, only because reasonable
officers in Brooks’ and Hanson’s position could have believed
that the Ventura County Sheriff’s Department policy com-
4490              WAY v. COUNTY OF VENTURA
ported with the Constitution. Therefore I concur in holding
that the officers are entitled to qualified immunity.

                               I

   I disagree that we can find clearly established law in this
case only if we have previously addressed the constitutional-
ity of a strip and body cavity search of a misdemeanor drug
arrestee. To the contrary, a constitutional right may be clearly
established when “[t]he reasoning, though not the holding” of
a prior decision applies to a set of facts, Hope v. Pelzer, 536
U.S. 730, 743 (2002), and “officials can still be on notice that
their conduct violates established law even in novel factual
circumstances,” id. at 741. “Otherwise, officers would escape
responsibility for the most egregious forms of conduct simply
because there was no case on all fours prohibiting that partic-
ular manifestation of unconstitutional conduct.” Deorle v.
Rutherford, 272 F.3d 1272, 1286 (9th Cir. 2001). The
Supreme Court has rejected this parsimonious approach to the
Fourth Amendment principle of reasonableness, stating that
the balancing test fashioned in Bell v. Wolfish, 441 U.S. 520,
559 (1979), is “not capable of precise definition or mechani-
cal application.”

   The clearly established general Fourth Amendment princi-
ple of reasonableness, which we have applied to strip and
body cavity searches of arrestees, see Thompson v. City of Los
Angeles, 885 F.2d 1439, 1445 (9th Cir. 1989), rendered the
Ventura County blanket strip and body cavity search policy
unconstitutional. We have interpreted the principle of reason-
ableness in the context of misdemeanor pretrial detainees to
require application of a standard of individualized reasonable
suspicion, such that “arrestees . . . may be subjected to a strip
search only if jail officials have a reasonable suspicion that
the particular arrestee is carrying or concealing contraband or
suffering from a communicable disease.” Giles v. Ackerman,
746 F.2d 614, 615 (9th Cir. 1984) (per curiam) (emphasis
added), overruled in part on other grounds by Hodgers-
                  WAY v. COUNTY OF VENTURA                  4491
Durgin v. de la Vina, 199 F.3d 1037, 1040 n.1 (9th Cir. 1999)
(en banc). Only consideration of the multiplicity of factors
giving rise to individualized reasonable suspicion, such as
“the nature of the offense, the arrestee’s appearance and con-
duct, and the prior arrest record,” properly balances the “in-
trusion on the individual’s Fourth Amendment interests
against [the] promotion of legitimate governmental interests.”
Id. at 617 (emphasis added). Moreover, “[i]n most instances
the unreasonableness of a strip search conducted prior to an
[own recognizance] release determination is plain.” Ward v.
County of San Diego, 791 F.2d 1329, 1333 (9th Cir. 1986).
We have routinely struck down blanket strip search policies
as applied against misdemeanor arrestees, and we have gone
so far as to state that “no published state or federal case since
Schmerber v. California, 384 U.S. 757 (1966) . . . upholds the
constitutionality of a blanket policy of strip searches of minor
offense arrestees.” Ward, 791 F.2d at 1332.

   While the majority broadly asserts that we held in Thomp-
son, 885 F.2d at 1447, that the nature of the charge alone,
when it involves drugs, contraband, or violence, warrants a
departure from the standard of individualized reasonable sus-
picion, I read our holding in Thompson much more narrowly.
First, we explicitly limited Thompson to the facts of the case,
stating that “our decision is extremely narrow and only
applies to theft of an automobile.” Id. at 1447 n.6. Second, the
Thompson case does not control Way’s case because Thomp-
son was strip searched not at the time of booking, but rather
when he entered the general county jail population, where he
remained for five days. Id. at 1442. While this additional fac-
tor alone will not justify a strip search, id., “[i]n determining
the constitutionality of strip searches of arrestees, courts have
distinguished between searches of detainees who were simply
awaiting bail, and searches conducted on inmates admitted or
about to be admitted to the general jail population,” Fuller v.
M.G. Jewelry, 950 F.2d 1437, 1448 (9th Cir. 1991). The
majority bolsters its argument by pointing out that in Giles,
746 F.2d at 618, and Kennedy v. Los Angeles Police Dep’t,
4492              WAY v. COUNTY OF VENTURA
901 F.2d 702, 716 (9th Cir. 1990), implied overruling in part
on other grounds recognized by Act Up!/Portland v. Bagley,
988 F.2d 868, 872 (9th Cir. 1993), we pointed to charges
involving drugs, contraband, and violence as the kind of
offenses that might give rise to reasonable suspicion. How-
ever, our holdings in those cases considered the nature of the
charge only in combination with other specific and individual-
ized factors.

   Departure from the standard of individualized reasonable
suspicion in deference to the security concerns of prison offi-
cials, see Bell, 441 U.S. at 559, is appropriate only when there
is “sufficient justification for [the] blanket search policy,”
Kennedy, 901 F.2d at 713. We struck down a blanket policy
similar to the Ventura County Sheriff’s Department’s in
Giles, 746 F.2d at 617 (citing Bell, 551 U.S. at 559), because
no security concerns comparable to those in Bell had been
demonstrated. Demonstration of legitimate security concerns
is required because the Court in Bell “did not . . . read out of
the Constitution the provision of general application that a
search be justified as reasonable under the circumstances.”
Weber v. Dell, 804 F.2d 796, 800 (2nd Cir. 1986). As the
majority concludes, there is no documentation of security
concerns in this case which are serious enough to justify a
departure from the general rule requiring individualized rea-
sonable suspicion. The facts of this case amply demonstrate
the perils of such a blanket search policy, because all of the
circumstances surrounding Way’s arrest and detention negate
the conclusion that Way, a detainee who had no chance to
secrete drugs, was to post bail shortly after her arrest, and
who would never be mingled with the general jail population,
was concealing contraband. At the time the search was per-
formed, it was clearly established that absent a showing of
serious security concerns tipping the balance in favor of the
government interest, the Fourth Amendment required applica-
tion of the standard of individualized reasonable suspicion.
                  WAY v. COUNTY OF VENTURA                   4493
                               II

   While it is generally the case that “[i]f the law was clearly
established, the immunity defense ordinarily should fail, since
a reasonably competent public official should know the law
governing his conduct,” Harlow v. Fitzgerald, 457 U.S. 800,
818-19 (1982), in measuring the “objective reasonableness”
of the officer’s conduct we have looked beyond the existing
body of case law to whether the officer relied on a state stat-
ute, regulation, or official policy that explicitly sanctioned the
conduct in question, see Wilson v. Layne, 526 U.S. 603, 617
(1999); Grossman v. City of Portland, 33 F.3d 1200, 1209
(9th Cir. 1994). While reliance upon a statute does not render
the officer’s conduct per se reasonable, Roska v. Peterson,
328 F.3d 1230, 1252 (10th Cir. 2003), “the existence of a stat-
ute or ordinance authorizing particular conduct is a factor
which militates in favor of the conclusion that a reasonable
official would find that conduct constitutional,” because “po-
lice officers on the street are ordinarily entitled to rely on the
assumption that the [legislature] ha[s] considered the views of
legal counsel and concluded that the ordinance is a valid and
constitutional exercise of authority,” Grossman, 33 F.3d at
1209.

   In this case, the Ventura County Sheriff’s Department pol-
icy authorized the conduct in question. Officers Brooks and
Hanson complied with that policy. In addition, California
Penal Code § 4030(f) specifically exempts those arrested on
misdemeanor “weapons, controlled substances or violence”
charges from the general prohibition on strip and body cavity
searches of persons arrested for misdemeanors. Because the
policy and the state statute had not fallen into desuetude,
Grossman, 33 F.3d at 1209 n.19, nor were they “patently vio-
lative of fundamental constitutional principles,” id. at 1209, it
was objectively reasonable for officers Brooks and Hanson to
rely on the policy and the state statute in performing the strip
search on Way. I therefore concur with the majority in finding
that the officers are entitled to qualified immunity.